DETAILED ACTION
	This communication is correcting a typographical error in the specification amendment dated February 4, 2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	1. Please replace paragraph on page 2 of the specification beginning with the text “The compression bending essentially comprises” and ending with the text “the groove 12 of the die 10” with the following replacement paragraph:
The compression bending method essentially comprises the following two steps: 
(a) first (FIG. 2A), the tube T is clamped at its rear end between the clamping blocks 14 so as to protrude forward beyond the die 10 and the bending block [[16]] 16’, and
b) subsequently (FIG. 2B), with the tube T clamped not only between the clamping blocks 14, but also between the die 10 and the bending block [[16]] 16’, the bending block [[16]] 16’ is rotated about the axis of rotation z, thereby winding the tube T on the die 10 and generating on the tube a curve having an average radius substantially corresponding to the average radius R of the groove 12 of the die 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725